Citation Nr: 9909808	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  

In August 1978, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied entitlement 
to service connection for psychiatric disability.  Following 
pertinent notice to the veteran, a Notice of Disagreement was 
not received within the subsequent year.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the RO.  A 
hearing was held before the undersigned Member of the Board 
at the RO in November 1998.


FINDINGS OF FACT

1.  In August 1978, the RO denied entitlement to service 
connection for psychiatric disability; following pertinent 
notice to the veteran, a Notice of Disagreement was not 
received within the subsequent year.  

2.  The additional evidence received since the unappealed 
August 1978 rating denial of service connection includes 
evidence which is so significant that it must be considered 
in order to decide the claim.  


CONCLUSION OF LAW

Evidence received since the unappealed August 1978 rating 
denial of service connection for psychiatric disability is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  The August 1978 
rating denial of service connection for psychiatric 
disability is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991).  However, if new and material 
evidence is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  Therefore, the issue for 
appellate determination is whether the evidence received 
since the August 1978 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for psychiatric disability in 
August 1978, the RO determined that new and material evidence 
had not been received since such benefit had been denied in 
an unappealed rating decision entered in May 1967 (in the 
narrative of which, pertinently, it was noted that the 
veteran had not been treated in service for any psychiatric 
problem).  Evidence in the RO's possession in August 1978 
included the veteran's service medical records, which are 
negative for any reference to a psychiatric problem.  Also 
included of record in August 1978 was (1) a report bearing on 
the veteran's hospitalization at a non-VA facility, St. 
Charles Hospital (SCH) from December 1966 to January 1967, in 
response to signs of psychological decompensation; treatment 
afforded the veteran included electroshock therapy (EST), and 
the diagnosis was psychoneurosis depressive reaction; (2) a 
report bearing on the veteran's hospitalization at SCH from 
January 1967 to February 1967 in response, primarily, to 
recurrent symptoms of depression; the diagnoses included 
schizoid personality; (3) a report pertaining to the 
veteran's examination by VA in July 1968, on which the 
diagnoses were psychoneurotic depressive reaction and 
schizoid personality; and (4) a report bearing on the 
veteran's hospitalization, in response to experiencing 
problems including auditory hallucinations, at SCH in 
February-March 1969; treatment included EST, and the 
diagnosis was depressive reaction.  

Evidence added to the record since August 1978 includes 
duplicate copies of items (1) and (2) addressed in the 
preceding paragraph.  Also recently received is a copy of a 
May 1969 statement from Joseph Mann, M.D., which reflects 
that such physician first treated the veteran in May 1969; 
the diagnostic impression, rendered in consideration of 
mental status examination findings including that the veteran 
was experiencing hallucinations, was schizophrenia, and Dr. 
Mann stated that the veteran's "illness started in Nov. 
1966, about" one year following his separation from service.  
Also of recent receipt is a report pertaining to 
psychological therapy rendered the veteran by Dr. Mann in 
1977; and a March 1979 statement from Dr. Mann, wherein he 
indicated that the veteran, who had been initially referred 
to him in 1969 and whom he had most recently seen in 1977, 
continued to suffer from schizophrenia.  Also included among 
the recent submissions is a report pertaining to the 
veteran's psychological evaluation, performed under non-VA 
auspices by Robert E. Walden, M.D., in October 1974, on which 
the diagnosis was schizophrenic reaction; a report pertaining 
to the veteran's psychological evaluation, performed under 
non-VA auspices by Barbara Funke, M.D., in March 1988, on 
which the pertinent impression was history of schizophrenia; 
a report pertaining to the veteran's psychological 
evaluation, performed under non-VA auspices by one "Dr. 
Zick" in January 1991, on which the pertinent diagnosis was 
schizophrenia; and a statement, dated in January 1995, from 
Agha Shahid, M.D., wherein the physician indicates the 
veteran, whom he had last seen in December 1994, suffered 
with schizoaffective disorder.  The latest item of evidence 
is a July 1997 statement from Dr. Mann, wherein the physician 
indicates that he had treated the veteran, with some 
interruptions, between May 1969 and January 1988; Dr. Mann 
stated that it was "difficult to determine" whether or not 
the veteran's "schizophrenia originated during his service 
time".  The physician added that it was probable that the 
initial "manifestations of [the veteran's] illness 
occurred" during his last year in service, and that, 
following his "discharge, with [the] pressure of daily life 
plus [the failure of the veteran's] marriage, he moved into a 
full blown psychosis...."

The veteran contends, in substance, that he presently suffers 
with psychiatric disablement of chronic derivation due to 
service.  In considering whether new and material evidence 
has been submitted to reopen a claim for service connection 
for psychiatric disability, the Board has determined that the 
evidence added to the record since August 1978 is not new and 
material.  In this regard, the Board is constrained to point 
out that the above-cited recently received copies of the 
evidence designated above as enumerated items (1) and (2) are 
duplicates of evidence previously in VA's possession.  As 
such, these items are, in accordance with the pertinent 
aspect of 38 C.F.R. § 3.156(a) quoted above, not 'new and 
material'.  As to the several above-cited reports bearing on 
psychological evaluations (pursuant to which the veteran was 
assessed as having schizophrenia) administered him under non-
VA auspices, these reports provide information, at least to 
the extent that they indicate that the veteran now suffers 
from a definitive psychosis (i.e., schizophrenia), of which 
VA was previously unaware.  However, none of the foregoing 
items of evidence reflect attribution of the veteran's 
psychosis to service.  As such, these items of evidence, in 
each instance, do not bear 'upon the specific matter under 
consideration', i.e., service connection for such condition, 
which consideration precludes them from being deemed, in 
accordance with the pertinent aspect of 38 C.F.R. § 3.156(a) 
set forth above, '[n]ew and material' in character.

However, one item of recently received evidence, the July 
1997 statement from Dr. Mann, does in fact attribute the 
veteran's psychosis (schizophrenia), at least in part, to his 
period of service.  Specifically, Dr. Mann opined that the 
earliest 'manifestations of [the veteran's] illness occurred' 
during his final year in service.  To be sure, the foregoing 
opinion is at odds with that reflected in another statement 
from Dr. Mann, addressed above, i.e., that dated in May 1969, 
wherein Dr. Mann specifically stated that the veteran's 
already then assessed psychosis (schizophrenia) had 'started 
in Nov. 1966, about', one year following his separation from 
service.  It is also observed that the July 1997 statement 
and opinion from Dr. Mann, insofar as being probative of 
service-incurred psychiatric disablement, is otherwise 
compromised, given the discussion by the United States Court 
of Appeals for Veterans Claims in Owens v. Brown, 7 Vet. App. 
429, 433 (1995), to the extent it does not cite the veteran's 
period of service as the primary factor in his psychosis (the 
'pressure of [his] daily life plus [the failure of his] 
marriage' also having been cited as factors in his 
psychosis).  Notwithstanding the latter observations, 
however, the Board is of the view, in the final analysis, 
that the July 1997 statement from Dr. Mann is, clearly, 'so 
significant that it must be considered in order to fairly 
decide the merits of the claim.'  Therefore, the veteran's 
claim for service connection for psychiatric disability is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for psychiatric 
disability is reopened.


REMAND

In light of the Board's decision to reopen the veteran's 
claim for service connection for psychiatric disability (and 
inasmuch as such claim, given the evidentiary context 
thereof, is well grounded), the Board is of the view, in 
accordance with Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999), that additional development, as specified 
below, is warranted.  

Accordingly, the case is REMANDED for the following:


1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified psychiatrist, if available, to 
ascertain whether the veteran presently 
has any acquired psychiatric disability.  
If the veteran is not found to have any 
such disability, the examiner need only 
state the same.  However, with respect to 
each acquired psychiatric disability the 
veteran is found to have, the examiner, 
after reviewing the record to 
specifically include the above-cited July 
1997 statement from Dr. Joseph Mann, 
should offer an opinion as to whether it 
is at least as likely as not, given the 
factors in the veteran's acquired 
psychiatric disablement (diagnosed in 
1969) cited by Dr. Mann to include 
marital discord, that such disability is 
traceable to service.  It is imperative 
that a copy of this remand, as well as 
the claims folder, be made available to 
the examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the veteran's reopened claim 
for service connection for psychiatric 
disability on a de novo basis, i.e., 
without regard to any prior denial 
relative to such claim.   


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case, and be afforded an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this claim.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals




 

